Citation Nr: 1635466	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  05-12 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for herniated lower lumbar disc from October 1, 2004 to June 21, 2005 (exclusive of the period from June 22, 2005 to December 31, 2005 when a temporary total rating was assigned for a period of convalescence) on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).  

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to September 2004.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from November 2004 and September 2005 rating decisions issued by RO. 

In August 2012, the Board, in pertinent part, denied the Veteran's claim of entitlement to an initial rating in excess of 20 percent for herniated lower lumbar disc on a schedular basis only. The Board remanded the claims of entitlement to an initial disability rating in excess of 20 percent for herniated lower lumbar disc on an extra-schedular basis and entitlement to a TDIU for further development in the August 2012 decision. That development was completed and the case has been returned to the Board for appellate review.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. At no point has the Veteran's lumbar spine disability been shown to be so exceptional or unusual as to render inadequate the regular schedular standards for rating the disability.

2. The service-connected disabilities are not shown to preclude the Veteran from securing and following substantially gainful employment consistent with his work and education background.

CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 20 percent for herniated lower lumbar disc on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1) (2015).

2. The criteria for the assignment of a TDIU rating are not met.  38 U.S.C.A.§§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.§§ 3.340, 3.341, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify was satisfied by letters sent to the Veteran in February 2013 and December 2015. The claims were last adjudicated in March 2016.

The duty to assist the Veteran has also been satisfied. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

In addition, the Veteran was afforded multiple VA examinations in connection with his claim for an increased rating. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examinations obtained are adequate because the examinations were performed by medical professionals, included a thorough examination, and reported findings pertinent to the rating criteria. 

VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

The appeal was remanded to the RO in August 2012. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand directed that the AOJ schedule the Veteran for new examinations to evaluate the effects of his service-connected disabilities on his ability to obtain and maintain substantially gainful employment and. The remand also directed the AOJ to determine whether the claim should be referred to the Director of Compensation and Pension service for consideration of assignment of an extraschedular ratinf for his lumbar spine disability. Several attempts were made to schedule examinations. Ultimately, the Veteran stated he would not attend any examination and he indicated that a decision should be made based on the evidence already in the file. Additionally, in correspondence received in March 2016, the Director of Compensation and Pension Service determined that an extraschedular rating was not warranted. Accordingly, the Board finds that there has been substantial compliance with the remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 

Extraschedular Rating-Herniated Lower Lumbar Disc

Consideration of referral for an extraschedular rating requires a three-step inquiry. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155. " Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. A comparison must be made of the Veteran's symptoms and functional impairments resulting from his disability with the pertinent schedular criteria to show that his service-connected disability at issue presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).

The Board has examined the record and finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for the  herniated lower lumbar disc on an extra-schedular basis pursuant to 38 C.F.R.§ 3.321(b)(1) and the appeal will be denied. 

The evidence does not show such an exceptional disability picture that the available schedular rating for his service-connected lumbar spine disability is inadequate.  The Veteran's complaints of varying degrees of low back pain, decreased motion and physician prescribed bed rest was documented in detail in the August 2012 decision. Objectively, he had normal spinal curvatures, no tenderness and no spasm with forward flexion of the lumbar spine limited to 75 degrees (May 2004 VA examination) and 40 degrees (February 2010 VA examination) without additional functional limitation with repetitive use. He reported having three episodes of physician-directed bedrest in the past year (February 2010 VA examination).

The May 2004 report of VA examination reflects that the Veteran worked as an information manager on computers in a sedentary job with no job restriction when he was not having flares of back pain. He had been advised against nautilus equipment for his back but otherwise had no activity restrictions.

The February 2010 report of VA examination documents that the Veteran's activities of daily living were restricted by his lumbar spine disability in that he was unable to stand for more than 30 minutes, walk for more than an hour or sit for prolonged periods of time. However, he had a sedentary job with no job restrictions. He had experienced flare-ups three times in the past four to five months for a duration of four to five days during which time he had to avoid weightbearing and do as minimal activity as possible (i.e., essentially stay in bed).

In correspondence received in March 2016, the Acting Director of Compensation service found that the medical records were negative for any evidence of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization that would render application of the current rating schedular criteria inadequate. Thus, the acting director found that a rating in excess of 20 percent for the lumbar spine disability on an extraschedular basis was not warranted.

The symptomatology documented above, namely complaints of pain, limitation of motion and physician prescribed bed rest, associated with the Veteran's lumbar spine disability is adequately contemplated by the assigned 20 percent rating.  Notably, higher ratings are available for the lumbar spine disability but the symptoms do not justify assignment of a higher rating. Despite the Veteran's complaints of lumbar spine pain and documented limited motion, there is simply no evidence of additional limitation of motion or ankylosis, favorable or unfavorable to warrant an increased rating.  

As the available schedular ratings for the service-connected lumbar spine disability are adequate, the Board must conclude that disability rating in excess of 20 percent for service-connected herniated lower lumbar disc (exclusive of the period from June 22, 2005 to December 31, 2005 when a temporary total rating was assigned for a period of convalescence) on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, must be denied. The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence does not support the assignment of a higher rating on an extra-schedular basis, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or, as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. 

In this case, service-connection is currently in effect for major depressive disorder (50 percent disabling), nerve injury and paresthesia of the right lower extremity associated with residuals of stage II malignant melanoma with metastasis to the right inguinal node (20 percent disabling), herniated disc lower lumbar spine (20 percent disabling), hypertension (10 percent disabling, gastroesophageal reflux disease (GERD) (10 percent disabling), radiculopathy of the left lower extremity associated with herniated lower lumbar disc (10 percent disabling), seborrheic dermatitis (noncompensable) and residuals stage III malignant melanoma with metastasis to right in (noncompensable); the combined rating for all of these service-connected disabilities is 80 percent.  

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  

The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose, 4 Vet. App. at 363.

Here, the Board finds that the weight of the evidence, lay and medical establishes that he was not unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.

The May 2004 report of VA general medical examination reflects that the Veteran worked as an information manager on computers in a sedentary job. His service-connected disabilities resulted in no job restrictions. 

The May 2004 report of VA mental disorders examination reflects that the Veteran was still on active duty in the Air Force and on a special duty assignment at The Citadel. He was uncertain of his employment plans after his retirement from military service but he held a Masters Degree in human resources development and planned to pursue a job in that field. 

The July 2005 report of VA spine examination reflects that the Veteran could accomplish all of his activities of daily living and of his sedentary job. An October 2005 report of VA mental disorders examination reflects that the Veteran was temporarily out of a job due to his lumbar spine pain and the necessity for him to attend physical therapy three times per week for treatment. The Veteran reported he had accepted a job, after leaving active duty service, with Webster University as an academic advisor. Prior to undergoing spinal surgery, he had performed his academic advising duties from February to June 2005. He stated that Webster University had hired a temporary replacement until he was able to return from his spinal surgery. 

The February 2010 report of VA mental disorders examination reflects that the Veteran had not been evaluated in approximately four-and-a-half years. The Veteran had completed a four-year degree at Southern Illinois University and a Master of Arts degree at Webster University. He worked as a program manager for SPAWAR (a Navy contractor) in the area of procurement projects. Thus, the psychologist noted that the Veteran was gainfully employed without complications at work. An additional February 2010 report of VA examination documents that the Veteran's herniated lower lumbar disc and melanoma disabilities resulted in no job restrictions.

The Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation. Indeed, the reports of VA examinations reflect that aside from the period when the Veteran was temporarily out of work to recover from spinal surgery, the Veteran has been engaged in sedentary employment with no job restrictions. The evidence of record indicates that the Veteran is employable and is in fact gainfully employed as a program manager for a Navy contractor in the area of procurement projects (as of February 2010). Substantially gainful employment (or lack thereof) is a key element to the benefit. 
 
The Board has considered the Veteran's assertions that he is unemployable due to his service-connected disabilities; however, the Board finds the totality of the evidence to be more probative than his lay assertions in determining that his service-connected disabilities do not render the Veteran unable to secure or follow a substantially gainful occupation. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The evidence establishes that while the Veteran's service-connected disabilities may minimally impact his ability to be employed, he is not precluded from employment and, in fact, is currently employed.  The Board finds that after consideration of all of the evidence of record that the preponderance of the evidence is against the assignment of a TDIU rating.


ORDER

An initial disability rating in excess of 20 percent for herniated lower lumbar disc (exclusive of the period from June 22, 2005 to December 31, 2005 when a temporary total rating was assigned for a period of convalescence) on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b) is denied.  

A TDIU rating is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


